THE    .L%TJXBRNEY         GENERAL


                             At?STlN. TwAn   78711
c%AvvF"yIu   c. in-TIN
  Ax-rORNlcY OIMERAI-
                           'February 13, 1968


      Hon. Burton G. Hackney                    Opinion No. M-200
      Commissioner
      State Department of Public Welfare        Re:   Medical assistance pay-
      John H. Reagan Building                         ments for public assistance
      Austin, Texas                                   by State Department of
                                                      Public Welfare.
      Dear Mr. Hackney:
                In your letter of February 1, 1968, you call our atten-
      tion to the fact that since the issuance of our Opinion No. M-173,
      that the Congress of the United States has enacted H. R. 12080,
      which is Public Law 90-248, becoming effective January 2, 1968,
      and that our Opinion Is therefore moot.
                We agree with your statement that Opinion No. M-173, is
      now moot, and It is hereby being withdrawn.
                You have asked as to whether or not, under existing State
      and Federal statutes, you have the authority to make payments for
      medical assistance on behalf of such recipients (OAA, AH, APTD, and
      AFDC) to the recipients of the service or only to the provider of
      the services.
                Section 5la of Article III of the Texas Constitution reads,
      in part,as follows:
                11
                 . . .
                 "The Legislature shall have authority to
            enact appropriate legislation which will enable
            the State of Texas to cooperate with the Govern-
            ment of-the United States in providing assistance
            to and/or medical care on behalf of needy persons,
            and in providing rehabilitation and any other
            services included in the Federal legislation pro-
            viding matching funds to help such families and
            individuals attain or retain capability for in-
            dependence or self-care, and to accept and expend
            funds from the Government of the United States for


                                     -961-
Hon. Burton G. Hackney, page 2 (M-200)


     such purposes in accordance with the laws of
     the United States as they now are or as thee
     may hereafter be amended, and to make appropria-
     tions out of State funds for such purposes; pro-
     vided that the maximum amount oaid out of State
     funds to or on behalf of any individual recipient
     shall not exceed the amount that is matchable out
     of Federal funds; provided that the total amount
     of such assistance payments and/or medical assis-
     tance payments out of State funds on behalf of
     such reciaients shall not exceed the amount that




     be expended per fiscal year out of State funds
     for assistance payments only to recipients of
     Old Age Assistance, Aid to the Permanently and
     Totally Disabled, Aid to thenBlind, and Aid to
     Families with Dependent Children shall never
     exceed Sixty M+ll~ionDoilars ($6o,OoO,OOoj.”
     (Emphasis added.)
          In your original request you submitted the same question
as above quoted, except in your original request the question was
predicated 'on the assumption that there is no Federal barrier,
either in law or Federal rules and regulations." In answering
your original request, we therefore assumed that the Federal Social
Security Act did not require medical assistance payments to be ven-
dor payments to the providers of medical services. You now inform
us that the Federal Government, by rules and regulations, made in
pursuance to the Federal Social Security Act, requires medical
assistance payments to be vendor payments to the providers of med-
ical services. You also state in your letter that your department
has construed Section 51a of Article III of the Texas Constitution
to require medical assistance payments to be vendor payments only,
as the wording, 'on behalf of needy persons" as used in our Con-
stitution parallels the language used in the Federal Social Security
Act.
                            -962-
Hon. Burton G. Hackney, page 3 (M-200)


          The Texas Legislature which submltted Section 51a of
Article III, in enacting enabling legislation pursuant thereto,
has also construed~our Constitution to require medical assistance
payments to be made to the vendors of such services, as reflected
by S.B. No. 79, 57th Leg., and by S.B. No. 2 and S.B. No. 454,
60th Leg. S.B. No. 79, Acts 57th Leg., R.S. 1961, Ch. 380, p.
858, states in part:

          "Section 1. The following definitions shall
     apply to words and terms used in this Act:
          "(a) The term 'Medical Assistance' means
     monetary assistance paid to a vendor of medical
     services and/or vendor of hospital services or
     a vendor of nursing care rendered on behalf of
     a recipient of public assistance. 'Medical
     Assistance' shall be in addition to and separate
     from the grants of public atsistance made pavable
     directly to the recipients.   (Emphasis added;)
          S.B. No. 454, Acts 60th Leg., R.S. 1967, Ch. 348,   p.
822, contains the following statement:
          ,,
           . . .and payments to vendors of Medical
     Assistance on behalf of such recipients, . . . '
     '(i3nphasis
               added;.
          Your construction of Section 51a of Article III, together
with the legislative construction thereof, as shown by the quoted
portions of S.B. No. 79, S.B. No. 2 and S.B. No. 454 are both en-
titled to great weight. 12 Tex.Jur.2d 366, Constitutional Law,
Sec. 20.
          As the Federal Social Security Act, as construed by
such rules and regulaticns, require vendor payments for medical
services, it follows that your department can only make vendor
payments, as the construction of the Federal Act controls the
method of payments. This is so, by virtue of the fact that the
Federal matching fund, appropriated by Congress, goes into and
becomes a part of the same fund for medical care.
                     SUMMARY
          Construction of existing Federal statutes
     and present state statutes require the State
     Department of Public Welfare to make payments
     for medical assistance on behaif of recipients



                               -   963   -
Hon. Burton 0. Hackney, page 4 (M-200)


     (OAA, AB, APTD, and AFDC) under Title XIX in
     the form of vendor payments payable to the
     provider of services.
                             Y       9 very truly,
                             H




Prepared by W. V. Geppert
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
John Reeves
Bill Craig
Houghton Brownlee, Jr.
Sam Kelley
A. J. CARUBBI, JR.
Executive Assistant




                             -964-